Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1-10 and 13-20 on the merits in response to the application filed on 9/23/2019.

Response to Amendment
Applicant’s amendments are acknowledged.
Claims 1, 13 and 20 have been amended. 
Claims 1-10 and 13-20 remain pending in this application and are allowed.
Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 1 (similarly claim 12 and claim 20) of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Karmarkar, Wasson, Farabi, Tobon, Chan, and Binder,
in lieu of an individualized determination of projections specific to each of the plurality of data points, determining a uniform instruction set to perform on the first point batch to perform a plurality of projections in parallel of the plurality of data points to the constraint polytope, the uniform instruction set having a higher projection failure rate than the individualized determination of projections specific to each of the plurality of data points; 
iteratively performing, in parallel and at a graphics processing unit of the polytope controller, the uniform instruction set on each point of the first point batch until a target portion of the first point batch satisfies the constraint polytope to increase throughput by accepting imperfection in projection precision using an architecture of the graphics processing unit specialized for scalability
 wherein a time complexity of at least one projection of the plurality of projections is proportionate to a number of inequalities of the constraint polytope after initialization;
Reasons for Eligibility under 35 USC 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activities (fundamental economic practices) and  mathematical concepts (e.g. mathematical calculations) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of estimating a solution satisfaction of a constraint polytope into the practical application by improving processing time and proportionate time complexity (see par. 0085). For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 13 and 20 are eligible for similar reasons as claim 1. Thus claims 1-10 and 13-20 are eligible. The reasons for withdrawal of the rejection of claims 1-10 and 13-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improvements to computer functionality; see MPEP 2106.05(a)(I) - based on 
in lieu of an individualized determination of projections specific to each of the plurality of data points, determining a uniform instruction set to perform on the first point batch to perform a plurality of projections in parallel of the plurality of data points to the constraint polytope, the uniform instruction set having a higher projection failure rate than the individualized determination of projections specific to each of the plurality of data points; 
iteratively performing, in parallel and at a graphics processing unit of the polytope controller, the uniform instruction set on each point of the first point batch until a target portion of the first point batch satisfies the constraint polytope to increase throughput by accepting imperfection in projection precision using an architecture of the graphics processing unit specialized for scalability
generating, at the polytope controller, a dynamic adjustment for use with a second point batch for the constraint polytope, wherein the dynamic adjustment includes a vector having a plurality of values representing a modification of the transactions of the first point batch; 
and determining, in response to the dynamic adjustment, a set of values defining a reduction in a margin requirement for the first point batch representing transactions.
In light of Applicant’s specification, the system solves the problem of projecting large quantities of data points to a polytope in any given dimension, leveraging graphics processing unit architecture to achieve high scalability to maximize throughput by accepting a reasonable imperfection in projection precision and an acceptable fail rate of points. The system can be separated into initialization and projection phases, making it suitable for recurrent projection to a polytope providing new functionality, improving speed, reducing computations and reducing hardware.   In Par.84-85 of the Applicant’s specification , the iterative parallel processing of the projections and batch data points processing achieve significant process time improvement over time and specifically improve speed, reduce computations and reduce hardware. Thus, the claim recites limitations that integrate the judicial exception into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE A WALTON/Examiner, Art Unit 3624